      Case 18-33108-bjh7 Doc 69 Filed 04/16/19         Entered 04/16/19 09:19:05      Page 1 of 13




The following constitutes the ruling of the court and has the force and effect therein described.

                                                        ______________________________
 Signed April 15, 2019                                  United States Bankruptcy Judge
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

      IN RE:                                     § CASE NO. 18-33108-BJH
                                                 § (Chapter 7)
      ESSENTIAL FINANCIAL                        §
      EDUCATION, INC.,                           § Related to ECF No. 10
                                                 §
              Debtor.                            §

                       MEMORANDUM OPINION DENYING MOTION OF
                     OTA FRANCHISE CORPORATION FOR DISMISSAL OR
                     ABSTENTION UNDER 11 U.S.C. §§ 707(a) AND 305(a)(1)

             Essential Financial Education, Inc. ("Essential") entered bankruptcy on November 15,

     2018 after it failed to controvert a petition for involuntary relief filed by Gary Flick. OTA

     Franchise Corporation ("OTA"), former franchisor of the involuntary debtor, now moves to
 Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05    Page 2 of 13



 dismiss the bankruptcy as having been filed in bad faith and for other reasons. Alternatively, it

 asks the court to abstain from hearing the case.1

               This Memorandum Opinion comprises the court's finding of fact and conclusions of law

 pursuant to Fed. R. Bankr. P. 7052, made applicable by Fed. R. Bankr. P. 9014(c).

 I.               Jurisdiction

               The court has jurisdiction over the Motion under 28 U.S.C. § 1334(b); this is a core

 proceeding under 28 U.S.C. § 157(b)(2)(A).

II.            Factual and Procedural History

                A.           Essential, OTA and the OTA Franchise Agreement

               Thomas Caufield formed Essential to operate "Online Trading Academy-Dallas" ("OTA-

 Dallas") a school offering instruction in financial management and strategies for securities

 investing and trading.2 Caufield himself had been a franchisee of OTA but at some point in 2015

 and for reasons not made part of the record elected to do business through Essential. He capitalized

 the debtor with assets that included his contract rights as an OTA franchisee.3

               Two years later Caufield and Essential violated the terms of the OTA franchise agreement

 by soliciting loans and investments from others, including OTA-Dallas students.4                       Gene

 Longobardi, OTA's Chief Operating Officer, testified that Caufield disclosed to OTA on

 November 24, 2017 that the Securities and Exchange Commission was investigating him for

 improperly soliciting investments in high-yield promissory notes by misrepresenting, among other


                                                             
 1
   Motion for Dismissal or Abstention Under 11 U.S.C. §§ 707(a) and 305(a)(1) [ECF No. 10] (the "Motion").
 2
   GGF Ex. 38 (Asset Contribution Agreement) at GGF(TC)-003101 (preamble); see also OTA Ex. 28 (Franchise
 Agreement); Hr'g Tr. 1/23/19 [ECF No. 62] at 23:10-15 (Longobardi).
 3
   GGF Ex. 38 (Asset Contribution Agreement) at GGF(TC)-003101 (preamble).
 4
    Hr'g Tr. 1/23/19 [ECF No. 62] at 27:19-31:3 (Longobardi); OTA Ex. 29 (Compliance Program manual) at
 OTABKCY—001704 ("Conflict of Interest," first bullet point) and OTABKCY-001705 ("Conflict of Interest," third
 bullet point).



 Memorandum Opinion                                                                                        2
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05        Page 3 of 13



things, the franchise's financial condition and the safety of the investment.5 In response OTA sent

Essential a notice of default a week later.6 Although OTA had the right to terminate the franchise

agreement, it agreed to permit Caufield to sell the business instead.7 Caufield then convinced

Paramount Strategies, Inc. ("Paramount") to buy Essential's business for $2.145 million on terms

set out in an Asset Sale Agreement.8 OTA agreed to the sale subject to several conditions,

including the payment of various Essential debts. According to Longobardi:9

              We [OTA] have a duty to protect our students and our franchisees, the students that
              trust in our brand. We also knew that there would not be a buyer unless these --
              these liabilities would be cleaned up. No buyer would buy the business and pay
              any kind of value that made sense to pay off anyone without those liabilities being
              taken care of.

              To satisfy OTA, Essential, Paramount and OTA agreed that Paramount would escrow the

$2.145 million purchase price with an additional $150,000 from Essential.10 The combined funds

were applied as follows:11

              (1) $79,512 paid Essential's employees' wages;

              (2) $1,344,976.97 repaid OTA-Dallas students' loans to and investments in other entities
              Caufield controlled;12

              (3) $859,216 was paid to OTA for "(i) all sums owing at Closing, including royalties,
              marketing, XLT fees, instructor fees, other fees and reimbursements and all accrued fees

                                                            
5
   Hr'g Tr. 1/23/19 [ECF No. 62] at 30:8-14 (Longobardi); see also OTA Ex. 14 (Complaint, SEC v. Caufield) at 1.
The SEC lawsuit resulted in a final judgment against Caufield for $741,847.25. OTA Ex. 15 (Final Judgment) at 7.
6
   Hr'g Tr. 1/23/19 [ECF No. 62] at 30:24-31:3 (Longobardi).
7
   Id. at 24:7-16 (Longobardi).
8
   Id. at 31:7-14 (Longobardi); OTA Ex. 38 (Escrow Agreement) ¶ A. A copy of the Asset Sale Agreement was not
introduced into the record.
9
   Hr'g Tr. 1/23/19 [ECF No. 62] at 32:5-10 (Longobardi).
10
   Id. at 34:20-35:17, 61:18-62:7 (Longobardi); OTA Ex. 38 (Escrow Agreement).
11
   OTA Ex. 38 (Escrow Agreement) at OTAF000144-149 (Schedule 1); Hr'g Tr. 1/23/19 [ECF No. 62] at 42:20-43:20
(Longobardi).
12
    Online Trading Academy students' claims paid from the escrow fell into two categories: (1) three students who
invested funds through a Caufield entity named Tuition Funding Source, LLC ("Tuition Funding") after receiving a
Private Placement Memorandum (the "PPM"), and (2) ten students who loaned money to Caufield's sole
proprietorship that operated OTA-Dallas before Essential was formed. Hr'g Tr. 1/23/19 [ECF No. 62] at 97:10-98:10
(Caufield).


Memorandum Opinion                                                                                            3
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05         Page 4 of 13



              and interest thereon; (ii) Franchisor's legal fees; (iii) the Transfer Fee of $115,000, and (iv)
              the Transition Fee of $15,000;" and

              (4) $16,003 satisfied Essential's vendors' claims.

After these payments and the payment of escrow fees, Essential received less than $5,000 of the

purchase price.13

              OTA terminated the Franchise Agreement once the sale closed.14

                B.          Gary Flick's Allegations Against Essential

              Gary Flick poured money in Caufield's enterprises well before these events.                  After

reviewing the PPM he received in early 2016, Flick eventually invested $700,000 in Tuition

Funding.15

              When he did not receive the promised return on his investment, Flick sued Caufield,

Essential and Tuition Funding for alleged violations of Section 10(b) of the Securities Exchange

Act of 1937, SEC Rule 10b-5, the Texas Securities Act, and the Texas Fraudulent Transfer Act.

The complaint also included claims for common-law fraud, fraud by omission, breach of fiduciary

duty and breach of contract.16 Caufield, Essential and Tuition Funding jointly and severally agreed

to repay Flick $546,265.11, a deal memorialized in a proposed agreed final judgment.17 But before

the district court could consider the agreed judgment, Flick filed an involuntary petition against

Essential. Essential did not contest the involuntary petition and the court ordered relief on

November 15, 2018.18



                                                            
13
    Hr'g Tr. 1/23/19 [ECF No. 62] at 70:17-23 (Longobardi).
14
   OTA Ex. 34 (Termination Agreement).
15
    Hr'g Tr. 1/29/19 [ECF No. 63] at 101:25-102:2, 106:16-21, 113:12-114:5 (Flick) and 14:2-7 (Caufield); GGF Ex.
31 (PPM and cover e-mail).
16
    Flick v. Caufield, Case No. 3:18-cv-01734-K in the Northern District of Texas, Dallas Division (the "Lawsuit")
filed July 2, 2018. GGF Ex. 56.
17
    OTA Ex. 19 (September 20, 2018 Agreed Final Judgment) at GGF003481-82.
18
    ECF No. 14.


Memorandum Opinion                                                                                             4
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05   Page 5 of 13



III.          Legal Analysis

                 A.          Preliminary Matters

                             1. OTA Has Standing to Prosecute the Motion

              Flick challenges OTA's standing to seek dismissal or abstention. He contends that OTA

holds no claim against the estate because its claims were satisfied as part of the prepetition sale to

Paramount. Flick also argues that the possibility that the trustee will sue to avoid prepetition

transfers to OTA as preferential under 11 U.S.C. §547 is insufficient to confer standing to

prosecute the Motion.

              OTA responds that it holds claims for indemnification and attorneys' fees under the

Franchise Agreement, the Asset Sale Agreement and the Escrow Agreement, and so is a creditor

of the estate. Longobardi testified that OTA believes that Essential owes it "[w]ell in excess of

$100,000," comprising legal fees of nearly $21,000 incurred in connection with the sale of

Essential's business and over $80,000 related to the involuntary proceeding.19

              OTA plainly holds claims against the estate. The Franchise Agreement's indemnification

provision required Essential "to protect, defend and indemnify [OTA] … and hold [it] harmless

from and against any and all costs and expenses actually incurred … including those incurred

pursuant to the settlement … arising out of or in connection with the Franchised Business…."20

The Franchise Agreement also provides that Essential's obligation to indemnify it survives

termination.21 Based on Longobardi's testimony, OTA incurred about $21,000 in legal fees in

connection with the sale of Essential’s business, fees for which it may seek indemnity from




                                                            
19
     Hr'g Tr. 1/23/19 [ECF No. 62] at 41:9- 42:19, 74:5-75:25 (Longobardi).
20
     OTA Ex. 28 (Franchise Agreement) at OTAF000077 (§ 16.2).
21
     Id. at OTAF000033 (Post Termination Provisions).


Memorandum Opinion                                                                                   5
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05               Page 6 of 13



Essential. Although Flick argues to the contrary, nothing in the record indicates that OTA waived

its right to indemnification.22

              Similarly unpersuasive is Flick's argument that OTA's claims all were paid in full as part

of the sale. According to the Escrow Agreement, OTA received $859,216 "as payment for (i) all

sums owing at Closing, including royalties, marketing, XLT fees, instructor fees, other fees and

reimbursements and all accrued fees and interest thereon; (ii) Franchisor's legal fees…."23 Flick

contends that the phrase "all sums owing" can only mean that the $859,216 OTA received was full

and final satisfaction of all its claims against Essential. But that misreads the Escrow Agreement.

The term "all sums owing" modifies only royalties, marketing, XLT fees, instructor fees, and other

fees and reimbursements; it does not modify "legal fees," and the two provisions are clearly

independent as indicated by separate romanettes. And, as Mr. Longobardi testified, OTA is

claiming indemnity for legal fees it incurred both before and after the closing.

              Similarly unpersuasive is Flick's argument that the Franchise Agreement's indemnification

does not cover the attorneys' fees arising from OTA's willful misconduct in directing the

distribution of the sale proceeds. Although indemnitees generally cannot recover fees incurred

defending claims for damages resulting from their wrongful acts, the evidentiary record does not

support a finding that OTA's actions in connection with the Paramount sale bar its indemnification.

              Finally, that OTA may be a target of a preference action at some point does not deprive it

of standing to move to dismiss the case, especially given its claim against the estate.24




                                                            
22
   OTA Ex. No. 34; see also Hr'g Tr. 1/23/19 [ECF No. 62] 43:24–44:1 (Longobardi).
23
   OTA Ex. 38 (Escrow Agreement) at OTAF000148 (§ 3).
24
    This Memorandum Opinion is without prejudice to any party's right to challenge the extent or validity of any
claims alleged during the pendency of the bankruptcy case or the trustee's ability to seek to recover avoidable transfers
from OTA under chapter 5 of the Bankruptcy Code.


Memorandum Opinion                                                                                                    6
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05          Page 7 of 13



              In summary, OTA has standing to prosecute the Motion.25

                             2. The Motion was Timely

              Flick also argues that the Motion was untimely because it was not filed within twenty-one

days of service of the summons and involuntary petition, as Bankruptcy Rule 1011(b) requires.

But OTA is not contesting entry of the order for relief; rather it is requesting that the case be

dismissed under 11 U.S.C. § 707(a). Accordingly, entry of the order for relief did not moot the

Motion.

                 B.          OTA's Motion to Dismiss

              Under 11 U.S.C. § 707(a), the court "may dismiss a cause under this chapter only after

notice and a hearing and only for cause…." "Courts have broad authority to determine what is

cause for dismissal under § 707(a): '[C]ause is any reason cognizable to the equity power and

conscience of the court as constituting an abuse of the bankruptcy process.'"26 This can include

prepetition bad-faith conduct, postpetition bad-faith conduct or petitions that simply serve no

legitimate bankruptcy purpose.27

              OTA alleges as cause for dismissal that Flick does not hold a claim against Essential, the

bankruptcy case is nothing more than an extension of a two-party dispute, and the equities of the

case favor dismissal. None of these challenges have merit.

                             1. Flick Holds a Claim Against Essential

              OTA gives a detailed history of Flick's relationship with Tuition Funding, including the

Lawsuit. It intimates that the agreed final judgment was reached under suspicious circumstances.


                                                            
25
   Post-hearing, OTA timely filed its claim against the estate alleging $425,429.65 for "certain costs and expenses"
arising under the parties' various agreements. Claim No. 7-1, filed April 10, 2019.
26
     Krueger v. Torres (In re Krueger), 812 F.3d 365, 370 (5th Cir. 2016) (quoting Little Creek Dev. Co. v.
Commonwealth Mortg. Co. (In re Little Creek Dev. Co.), 779 F.2d 1068, 1071 (5th Cir. 1986)).
27
   Id. (citing cases).



Memorandum Opinion                                                                                               7
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05           Page 8 of 13



OTA focuses on these facts: (i) Caufield's negotiation of the agreement on Essential's behalf

without the benefit of counsel, (ii) the parties' signing the agreement only days before Flick filed

the involuntary petition and (iii) Caufield's alleged failure to read or understand the document

before signing it on Essential's behalf. None of these arguments are persuasive.

              The record does not support OTA's allegation that Flick manufactured a claim against the

estate in order to force Essential into bankruptcy. The evidence established his investment of

substantial sums in Caufield's financial education enterprise. Schedule E/F prepared by Caufield

and filed on January 22, 2019 also lists Flick as an unsecured creditor with a $546,265.11 claim,

an amount that corresponds to the agreed final judgment.28 No evidence supports a finding that

Essential scheduled Flick's claim because of collusion between Caufield and Flick.

              Caufield also testified that he not only negotiated the terms of the settlement, but he also

reviewed multiple drafts of the settlement before he signed it.29 Caufield is not unsophisticated

and the record supports a finding that he was thoroughly familiar with and understood the

agreement. Because "[u]nder elementary principles of contract law, one is presumed to have read

a contract that one signs: A person who signs a written instrument is presumed to know its contents

and cannot avoid its obligations by contending that he did not read it, or that it was not explained

or that he did not understand it,"30 Caulfield and Essential are bound by it.




                                                            
28
   ECF No. 56 at 3 (§ 3.6). Caufield testified that Essential does not dispute the claim and that it was scheduled as
unliquidated due only to the continued accrual of interest. Hr'g Tr. 1/29/19 [ECF No. 63] at 40:5-41:21,100:13-101:8
(Caufield).
29
   Hr'g Tr. 1/29/19 [ECF 63] at 34:22-40:4 (Caufield).
30
   In re Cajun Electric Power Coop., Inc., 791 F.2d 353, 359 (5th Cir. 1986) (quotations omitted).



Memorandum Opinion                                                                                                8
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05          Page 9 of 13



                             2. The Bankruptcy Case Serves a Legitimate Purpose and is Not Merely an
                                Extension of a Two-Party Dispute

              OTA also argues that the bankruptcy case serves no legitimate purpose. It suggests that

relatively few creditors have valid claims and therefore no parties will be harmed by dismissal.

OTA opines that most claims scheduled by Essential or filed against the estate are not enforceable

obligations.

              But Essential's bankruptcy schedules and the Official Claims Register reveal the existence

of presumptively valid claims against the estate, none of which will receive a distribution for lack

of distributable assets in consequence of the prepetition sale of Essential's assets.31 The record

supports a conclusion that permitting the chapter 7 trustee to evaluate the scheduled and filed

claims and the propriety of the prepetition transactions is in the best interest of all creditors.

                             3. The Record Does Not Support a Finding that the Case was Filed in Bad
                                Faith; the Equities of the Case Do Not Favor Dismissal

              The bad faith necessary to support dismissal of an involuntary case rests on a finding that

the petitioning creditor acted with wrongful motives, wrongful objectives or both.32 The Fifth

Circuit has characterized bad faith for the purpose of evaluating involuntary petitions as those

"'motivated by ill will, malice or for the purpose of embarrassing or harassing the debtor[s].'" Too,

many courts have adopted "'a presumption that the petitioning creditor … acted in good faith in

filing an involuntary petition.'"33 No compelling evidence supports a finding that Flick acted




                                                            
31
   OTA's post-hearing brief [ECF No. 65] unilaterally deems "legitimate" at least two claims against the estate: (1)
KRLD for $13,500, and (2) the Texas Comptroller for $19,193. The Frisco RoughRiders, LP also filed a claim, which
OTA did not have the opportunity to review. Id. ¶ 8 n.2-3. Five additional claims were filed after OTA submitted its
post-hearing brief, including claims by OTA, Flick and two apparently unrelated third parties.
32
   Aigner v. McMillan, 2013 WL 2445042, at *4 (Bankr. N.D. Tex. June 4, 2013).
33
   McMillan, 2013 WL 2445042, at *5 (citing In re Synergistic Techs., Inc., 2007 WL 2264700, at *6–7 (Bankr. N.D.
Tex. Aug. 6, 2007)).



Memorandum Opinion                                                                                               9
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                        Entered 04/16/19 09:19:05         Page 10 of 13



willfully or wrongfully and so the record does not support a finding that he sought involuntary

relief in bad faith.

              Flick invested substantial sums in Caufield's enterprises but recovered nothing in the wake

of the Paramount sale. OTA decided which Essential creditors would be paid from the proceeds

of the prepetition sale of Essential's business and itself received most of the sales proceeds in

preference to Flick and other unpaid prepetition creditors. Flick's involuntary petition preserved

those avoidance claims for a chapter 7 trustee's review and, if appropriate, pursuit. Flick's

prepetition demand letter to OTA threatening to file the involuntary petition unless he was paid

does not change this.34 The letter was aggressive but alone does not support a finding that Flick

filed the involuntary petition in bad faith or solely as a litigation tactic.

              To summarize, Flick did not commence this bankruptcy proceeding in bad faith and the

equities of the case do not support dismissal.

               C.           OTA's Request for Abstention

              In the alternative to dismissal, OTA asks the court to abstain from hearing the bankruptcy

case under 11 U.S.C. § 305(a), which provides that:

              (a) The court, after notice and a hearing, may dismiss a case under this title, or may
              suspend all proceedings in a case under this title, at any time if—

                             (1) the interests of creditors and the debtor would be better served by such
                             dismissal or suspension; ....

Abstention from hearing a properly filed bankruptcy case under § 305(a)(1) is an extraordinary

remedy and requires more than a simple balancing of harm to the debtor and creditors—the

interests of both the debtor and its creditors must be served by abstaining.35 The moving party

bears the burden to demonstrate that dismissal benefits the debtor and its creditors.


                                                            
34
     OTA Ex. 31 (Demand Letter).
35
     In re Acis Capital Management, L.P., 584 B.R. 115, 145 (Bankr. N.D. Tex. 2018) (citing cases).


Memorandum Opinion                                                                                          10
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05   Page 11 of 13



              Courts consider the facts of each case to determine whether abstention is appropriate.36

Among the factors to be weighed in considering abstention under 11 U.S.C. § 305(a) are: (1) the

economy and efficiency of administration; (2) whether another forum is available or proceedings

already are pending in a state court; (3) whether federal proceedings are necessary to reach a just

and equitable solution; (4) whether there is an alternative means of achieving an equitable

distribution of assets; (5) whether the debtor and creditors are able to agree on a less expensive

out-of-court arrangement; (6) whether a non-federal insolvency has proceeded so far that it would

be costly to start anew in bankruptcy court and (7) the purpose for which bankruptcy jurisdiction

has been sought.37 All factors are considered, but not all are given equal weight in the court's

analysis.38

                             4. Factor 1: The Economy and Efficiency of Administration

              The evidence shows that the bankruptcy court is the most economic and efficient forum to

resolve this dispute. Essential liquidated its assets prepetition and paid creditors at OTA's

direction. Because not all creditors were paid in full, the chapter 7 trustee must review each of

those payments to determine whether the estate has viable causes of action against transferees to

allow recovery that will benefit all creditors. Otherwise, it is likely that the prepetition sale and

the selective distribution of proceeds would either go unreviewed or be the subject of protracted

litigation, potentially before more than a single court. Although Flick and other unpaid creditors

may be able to employ state law remedies to address the apparent inequality in distribution among

creditors, this court is a superior forum for the claims and the parties because of the Bankruptcy

Code's remedies.


                                                            
36
     Acis Capital Management, 548 B.R. at 145.
37
     In re Texas EMC Mgmt., LLC, 2012 WL 627844, at *3 (Bankr. S.D. Tex. Feb. 24, 2012).
38
     Id.


Memorandum Opinion                                                                                   11
Case 18-33108-bjh7 Doc 69 Filed 04/16/19                       Entered 04/16/19 09:19:05   Page 12 of 13



                             5. Factors 2: Whether Another Forum is Available or There are Already
                                Proceedings Pending in a State Court; and Factor 6: Whether a Non-
                                Federal Insolvency has Proceeded So Far That it Would be Costly to Start
                                Anew in Bankruptcy Court

              Although a proceeding involving Essential is already pending in the District Court, there

is no reason to believe it would be a more effective means of resolving this issue, particularly

because OTA is not a party to the Lawsuit. The District Court vacated at the parties' request the

agreed final judgment in the Lawsuit due to the intervening bankruptcy. The District Court later

administratively closed the case citing the imposition of the automatic stay.39

              Although that forum may be appropriate for resolving Flick's claims against Caufield,

Essential and Tuition Funding, the other unpaid creditors are not parties to the Lawsuit and likely

cannot be made parties to it.

                             6. Factors 3-5: Whether Federal Proceedings are Necessary to Reach a Just
                                and Equitable Solution; Whether There is an Alternative Means of
                                Achieving an Equitable Distribution of Assets; and Whether Essential and
                                Creditors are Able to Work Out a Less Expensive Out-of-Court
                                Arrangement

              A federal bankruptcy proceeding is necessary to achieve an equitable result in this case.

When Essential's assets were sold prepetition, OTA played a role in selecting creditors to be paid

and amounts they would receive. The chapter 7 trustee can investigate and determine whether the

prepetition payment scheme was equitable.

              The record also is replete with evidence of the bitter relationship between Flick and OTA,

as amply shown by the bad-faith allegations both parties lodged. An out-of-court arrangement of

the numerous parties' interests is unlikely.




                                                            
39
     March 12, 2019 Minute Entry in 18-cv-01734, ECF No. 36.


Memorandum Opinion                                                                                    12
Case 18-33108-bjh7 Doc 69 Filed 04/16/19           Entered 04/16/19 09:19:05      Page 13 of 13



               7. Factor 7: The Purpose for Which Bankruptcy Jurisdiction Has Been
                  Sought

       Finally, the record shows that Flick filed the involuntary petition to preserve avoidance

actions, a valid basis for seeking bankruptcy court jurisdiction.

       In summary, OTA has not proven that Essential and its creditors would be better served

outside of bankruptcy and abstention is not proper.

                                             CONCLUSION

       The Motion is denied in its entirety. OTA’s counsel is directed to prepare a form of order,

circulate it to opposing counsel for review and upload it within 14 days of entry of this

Memorandum Opinion. If the parties are unable to agree to a form of order, each party shall

provide to the Courtroom Deputy its preferred from of order with an explanation of why its

proposed form is proper.

                       # # # END OF MEMORANDUM OPINION # # #

 




Memorandum Opinion                                                                             13
